

116 HR 6886 IH: Paycheck Protection Program Flexibility Act of 2020
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6886IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Roy (for himself, Mr. Phillips, Mr. Emmer, and Mr. Upton) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Small Business Act and the CARES Act to modify certain provisions related to the forgiveness of loans under the paycheck protection program, to allow recipients of loan forgiveness under the paycheck protection program to defer payroll taxes, and for other purposes.1.Short titleThis Act may be cited as the Paycheck Protection Program Flexibility Act of 2020.2.Maturity for loans with remaining balance after application of forgivenessSection 7(a)(36)(K)(ii) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by inserting minimum maturity of 5 years and a before maximum maturity.3.Amendments to paycheck protection program loan forgivenessSection 1106 of the CARES Act (Public Law 116–136) is amended—(1)in subsection (a), by striking paragraph (3) and inserting the following: (3)the term covered period means the period beginning on the date of the origination of a covered loan and ending on the earlier of—(A)the date that is 24 weeks after such date of origination; or(B)December 31, 2020;; and(2)in subsection (d)—(A)in paragraph (5)(B), by striking June 30, 2020 each place it appears and inserting December 31, 2020; and (B)by adding at the end the following new paragraphs:(7)Exemption based on employee availabilityDuring the period beginning on February 15, 2020, and ending on December 31, 2020, the amount of loan forgiveness under this section shall be determined without regard to a reduction in the number of full-time equivalent employees if an eligible recipient—(A)is unable to rehire an individual who was an employee of the eligible recipient on or before February 15, 2020; or(B)is able to demonstrate an inability to hire similarly qualified employees on or before December 31, 2020.(8)No limitationsIn carrying out this section, the Administrator may not limit the non-payroll portion of a forgivable covered loan amount..4.Delay of payment of employer payroll taxesSection 2302(a) of the CARES Act (Public Law 116–136) is amended by striking paragraph (3).5.Effective date; applicabilityThe amendments made by this Act shall be effective as if included in the CARES Act (Public Law 116–136) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) or section 1109 of the CARES Act. 